1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAFAEL CORRIOSO MENDOZA,                  Case No.: 18cv149-LAB (NLS)
12                               Petitioner,
                                                ORDER OF DISMISSAL
13    v.
14    FRED FIGUEROA, Warden, et al.,
15                           Respondents.
16
17
18         Petitioner filed a petition under 28 U.S.C. § 2241 seeking release pending
19   his removal to Cuba. The Court screened the petition and ordered the government
20   to respond within 35 days, which it failed to do. However, mail directed to Petitioner
21   was returned as undeliverable, and Petitioner did not inform the Court of his new
22   address, and he has filed nothing since then. Under Civil Local Rule 83.11(b), the
23   petition was subject to dismissal for failure to prosecute.
24         The government eventually filed its response, informing the Court that
25   Petitioner had been released on June 7, 2018. Because this was the only relief he
26   ///
27   ///
28   ///

                                               1
                                                                           18cv149-LAB (NLS)
1    was seeking, his petition has become moot. This action is therefore DISMISSED
2    WITHOUT PREJUDICE, BUT WITHOUT LEAVE TO AMEND, as moot.
3
4         IT IS SO ORDERED.
5    Dated: August 19, 2019
6
7                                        Hon. Larry Alan Burns
                                         United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                                                        18cv149-LAB (NLS)
